Citation Nr: 0508058	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for vision disorder 
claimed as amblyopia ex anopsia.

2.  Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from December 1940 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO denied service connection for 
vision disorder claimed as amblyopia ex anopsia, as well as 
glaucoma.

The issue of entitlement to service connection for glaucoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In the veteran's VA Form 9 of April 2004, he raised an issue 
of service connection for cataracts.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The evidence of record establishes that amblyopia ex 
anopsia of the right eye clearly and unmistakably existed 
prior to service.

2.  The pre existing amblyopia ex anopsia of the right eye 
clearly and unmistakably was not aggravated during service.


CONCLUSIONS OF LAW

1.  The veteran's amblyopia ex anopsia existed prior to his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).

2.  The veteran's pre-existing amblyopia ex anopsia of the 
right eye was not aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2004).

3.  Ampblyopia ex anopsia clearly and unmistakably pre 
existed service and was not aggravate by service and the 
presumption of soundness at entry is rebutted.  38 U.S.C. § 
1111 (West 2002); 38 C.F.R. §3.304, 3.306 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), Supplemental Statements of the Case (SSOC's) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  In addition, the 
SOC and SSOC's included a summary of the evidence which had 
been obtained and considered.  It also included the 
requirements which must be met to establish the claim.  The 
communications, such as a letter dated in November 2002, 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA letter predated the date of the decision.  
The letter adequately advised him to submit any relevant 
evidence he may have.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for amblyopia ex anopsia has been obtained.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The Board notes that portions of 
the veteran's service medical records are unavailable due to 
destruction in a fire.  However, all available documents of 
his service medical records have been obtained.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to adequately 
evaluate the claim, the Board is not aware of the existence 
of any additional relevant evidence which has not been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.  

Service Connection

The veteran contends that he is entitled to service 
connection for vision disorder claimed as amblyopia ex 
anopsia.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental 
deficiencies as such are not diseases within the meaning of 
applicable legislation and service connection is not proper 
for these conditions.  See 38 C.F.R. §  3.303(c) (2004).  
However, service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  See VAOPGCPREC 67-90 
(July 18, 1990)

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

Essentially, under 38 U.S.C.A. § 1111, as interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as "an item [that] cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


A. Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that amblyopia 
ex anopsia clearly and unmistakably existed prior to entrance 
into service.  

An entrance examination of December, 1940 notes that the 
veteran had defective vision.  It reflects 20/50 uncorrected 
vision in the right eye corrected to 20/20, and 20/30 
uncorrected vision in the left eye.  However, the examination 
did not note a diagnosis of amblyopia ex anopsia.  Therefore, 
the amblyopia ex anopsia disability was not "noted" during 
entrance and the presumption of soundness under 38 U.S.C.§ 
1111 applies. 

Because the veteran is entitled to a presumption of 
soundness, the Board must determine, under 38 U.S.C.A. § 
1111, whether the presumption of soundness is rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  See 
Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  The determination 
of whether there is clear and unmistakable evidence that 
amblyopia ex anopsia existed prior to service should be based 
on a "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease, or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

After a careful review of the evidence of record, the Board 
finds that there is clear and unmistakable evidence that the 
veteran suffered from amblyopia ex anopsia prior to his 
acceptance and enrollment in service for the following 
reasons.  

First, a VA medical opinion of November 2004 regarding the 
etiology of amblyopia ex anopsia states that:

Amblyopia ex anopsia  . . . is a developmental disorder.  
. . .   It is due to the image to the eye being blocked 
during early childhood when the visual neural pathways 
are still being developed.  The blocked image is usually 
due to a dense media opacity such as a congenital 
cataract or severe upper eyelid ptosis.  If the cataract 
is removed or ptosis repaired later in life visual 
acuity still remains reduced to the level it was 
originally arrested because the visual system did not 
develop correctly during childhood.  Once the 
developmental stage is complete additional loss due to 
amblyopia does not occur.

There are other developmental amblyopias such as those 
that can be caused by strabismus and/or anisometriopia 
(a large difference in refractive error between the two 
eyes).  These two types of amblyopia are the most common 
form of developmental amblyopia.  [The Veteran] has both 
these conditions.  It is possible that [the veteran] 
actually has anisometropic and/or strabismic amblyopia.  
In either case these also are developmental.  Some eye 
doctors use the term "amblyopia ex anopsia" loosely to 
include deprivational amblyopia, starbismic amblyopia 
and anisometropic amblyopia.

The Board finds that the VA's medical opinion is clear and 
unmistakable evidence that the veteran's amblyopia existed 
prior to his entry into active duty.  The VA medical opinion 
is clear in that amblyopia ex anopsia is a defect in the 
development of the visual system.  The opinion states that 
the defect is caused by blockage of the image to the eye 
"during early childhood" which leads to reduced visual 
acuity "because the visual system did not develop correctly 
during childhood."  The opinion further states that even if 
the cause of the amblyopia is corrected "visual acuity still 
remains reduced to the level it was originally arrested 
because the visual system did not develop correctly during 
childhood."

The Board notes that the entrance examination of December 
1940 reflects that the veteran had defective vision but is 
silent as to any current diagnosis of amblyopia ex anopsia.  
An October 1945 examination report for purposes of separation 
from the service noted a diagnosis of amblyopia ex anopsia of 
the right eye.  Although this may support the argument that 
the veteran was of sound condition at the time of entrance 
into military service, and regardless of any lay statement by 
the appellant, the VA examiner clearly and unmistakably 
established the pre-service causes of amblyopia ex anopsia.

For the above stated reasons, the Board finds that the 
veteran's amblyopia pre-existed the veteran's service.  

B.  Aggravation

A pre-service condition will be considered to have been 
aggravated by service when there is an increase in disability 
during service, unless the increase in disability is due to 
the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. §  3.306(a) (2004).  An increase in 
severity is distinguished from the mere recurrence of 
manifestation of the pre-existing injury or disease.  
Evidence of temporary flare-ups symptomatic of an underlying 
pre-existing condition, alone or without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Davis v. Principi, 276 F.3d 1361 (Fed. Cir. 
2002).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2004).  

Here, there is no evidence that the veteran's amblyopia 
increased in severity while he was on active duty.  The 
veteran contends that his amblyopia ex anopsia was aggravated 
in service due to exposure to chemicals such as Mustard gas, 
Malthion and DDT.  An entrance examination of December, 1940 
notes that the veteran had defective vision.  It reflects 
20/50 uncorrected vision in the right eye corrected to 20/20, 
and 20/30 uncorrected vision in the left eye.  However, the 
examination did not note a diagnosis of amblyopia ex anopsia.  
An October 1945 examination report for purposes of separation 
from the service, reflects 20/100 uncorrected and corrected 
vision in the right eye, 20/20 uncorrected vision in the left 
eye, and contains a diagnosis of amblyopia ex anopsia of the 
right eye.  In June 1980, the VA recorded right eye visual 
acuity as 20/100.  Private medical records dated from 
September 1991 to November 1999 note, as part of the 
veteran's medical history as recorded throughout the years of 
treatment, a diagnosis of amblyopia of the right eye.  A 
first record of the veteran's eye condition after separation 
from the service is a private medical record dated in 
September 1991, which notes a visual acuity of 20/40-2 OD and 
20/25-2 OS.  

Private medical records of November 1999 contain, in an 
addendum dated in April 2002, a medical opinion as to whether 
any of the veteran's eye problems could be due to exposure to 
Mustard gas or Malathion during service.  After reviewing the 
medical records, which note a diagnosis of amblyopia ex 
anopsia of the right eye, the private physician opined that 
there was "no evidence in [their] record[s] that any of the 
eye conditions [were] caused by or exacerbated by chemical 
exposure."  The veteran claims that his amblyopia was 
aggravated during service due to exposure to chemicals such 
as Mustard gas, and Malathion, among others.  However, the 
private medical opinion states that none of the veteran's 
vision problems were incurred or aggravated by chemical 
exposure.  Additionally, the VA medical opinion states that 
"[o]nce the developmental stage is complete additional 
[vision] loss due to amblyopia does not occur."  The Board 
understands this statement to mean that amblyopia is only 
changed during an individual's developmental stage and once a 
person completes their developmental stage, the severity of 
the amblyopia is maximized.  Also, the VA examiner stated in 
his opinion that "the amblyopic component of vision loss of 
the right eye is, at most, mild and acuity of both eyes [is] 
fairly good more than 40 years after [the veteran's] 1945 
discharge."  This conclusion further supports the finding 
that the amblyopia disorder was not aggravated by service.  
Furthermore, the Board notes that the veteran's assertions, 
as a layperson, that his amblyopia increased in severity 
while on active duty is not competent medical evidence of 
aggravation.  McIntosh v. Brown, 4 Vet. App. 553 (1993).  
Accordingly, the Board finds that the veteran's amblyopia was 
not aggravated by service.  See 38 U.S.C.A. § 1153 (West 
2002).

In brief, service connection for amblyopia clearly and 
unmistakably existed prior to the veteran's entrance to 
active duty and was not aggravated by his military service.  
Service connection is therefore not warranted for vision 
disorder claimed as amblyopia ex anopsia.  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the evidence is against his service connection 
claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004).



ORDER

Entitlement to service connection for vision disorder claimed 
as amblyopia ex anopsia is denied.


REMAND

In March 2003, the RO issued a rating decision denying 
service connection for vision disorder, claimed as amblyopia 
ex anopsia, as well as glaucoma.  In March 2003 the veteran 
entered a notice of disagreement with this decision.  The 
record does not reflect that the RO has subsequently issued a 
statement of the case that addresses the claim for service 
connection for glaucoma.  In order to comply with due process 
requirements, a remand is in order for the RO to prepare a 
statement of the case on the issue of entitlement to service 
connection for glaucoma.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

The RO should provide the veteran a 
statement of the case regarding the 
claim for service connection for 
glaucoma.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


